DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on December 21, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18 and 20 have been amended. 
4.	Claims 1-20 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment of the claims. Applicant argues that a “distributing a packet to “output ports on a node” does not teach or suggest distributing an individual packet to “inputs of each of a plurality of processing nodes”” as recited in the claims. However Ziegler at par [0048], discloses that there are various destination nodes to receive the data packet “It should be understood that if more than one destination node is to receive the data packet, the data packet may not be discarded until all destination nodes that are to receive the data packet have indicated that both the request message need not be resent and that no further transfers of the data packet from the source to the destination nodes are needed.” To specifically comply with the amended claim language the Examiner added a new prior art as shown below.
Ziegler, Cheung, and Jeddeloh are analogous art because the mentioned applications relate to: Data packet distribution.
In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.
Claim Rejections - 35 USC § 112
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
7.	In view of the amendments to the claims, the Examiner withdraws all pending rejections under 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ziegler; Michael L.;   et al. (US 2013/0028266), in view of Cheung (US 5,361,262), and further in view of  Jeddeloh et al (US 2005/0216677) hereinafter “Ziegler”, “Cheung”, and “Jeddeloh” respectively.

As per Claim 1, Ziegler discloses:
A method, comprising: receiving a data stream with a plurality of packets;
in response to receiving the data stream with the plurality of packets, (Par [0028], “If only some of the identified ports are able to receive the data packet, the destination node 110-2 may use the pending request module 128-2 to attempt to allocate a pending request data structure. The pending request data structure may be used to keep track of which output queues need the data packet but have not yet received the data packet.”) distributing individual packets of the plurality of packets to inputs of each of a plurality of processing nodes, (Par [0019], “order to provide for the ability to distribute a data packet to multiple output ports on a node” see Figures 1 and 4d and par [0048])
each respective processing node of the plurality of processing nodes having a local input queue storing a respective number of packets, (Par [0017], “When a resent request message is received, the destination node may determine if a local copy of the data packet exists. If so, the local copy of the data packet may be added to the output queues” See Figures 4(d) to 6(a)) wherein distributing a respective packet of the plurality of packets to the inputs of each of the plurality of processing nodes includes delaying sending the respective packet to each of the plurality of processing nodes by a delay time (par [0053], “In other example implementations, the  that is a non-linear function of an average number of packets in the local input queues of the respective processing nodes. (Par [0044], “the packet ID may be input to a hash function to determine the appropriate entry in the hash table. It should be understood that the hash function may map many different packet IDs to the same hash table entry.”).
However Ziegler does not specifically disclose the “local input queue” and the “non-linear” function.
Jeddeloh discloses the “local input queue” See Claim 23 and Figure 1, “a local queue having an input coupled to the local input node and further having an output coupled to a second input of the multiplexer”.
Cheung discloses the non-linear function as follows: (Column 8, lines 1-50, “Because of the limited number of bits available for the global request counter, the delays need to be estimated rather than be unambiguously determined by the GRC field. Hence, the multiplier 126 should incorporate a non-linear function of GRC(t), such as that shown in FIG. 7. The function can be implemented by a look-up table. Under light traffic loads, the fairness algorithm becomes unnecessary and the delays should be reduced to zero.”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jeddeloh, specifically an arbitration packet control to perform a packet protocol and Cheung specifically using a non-linear function with specific values into the method of Ziegler to take advantage on applying a 

As per Claim 2, the rejection of Claim 1 is incorporated and Ziegler further discloses: plurality of packets to the inputs of each of the plurality of processing nodes includes: duplicating the respective packet; and distributing a duplicate of the respective packet to the inputs of each of the plurality of processing nodes. (Par [0014], “Example embodiments described herein reduce the problem of duplicate data packet transfers by providing techniques for sending a data packet from a source node to a destination node the minimal number of times”).

As per Claim 3, the rejection of Claim 1 is incorporated and Cheung further discloses: wherein the non-linear function of the average number of packets in the local queues is a power-function of the average number of packets in the local queues. (Column 8, lines 1-50, “Because of the limited number of bits available for the global request counter, the delays need to be estimated rather than be unambiguously determined by the GRC field. Hence, the multiplier 126 should incorporate a non-linear function of GRC(t), such as that shown in FIG. 7. The function can be implemented by a look-up table. Under light traffic loads, the fairness algorithm becomes unnecessary and the delays should be reduced to zero.”).
However Ziegler does not specifically disclose the “local input queue” and the “non-linear” function.
Jeddeloh discloses the “local input queue” See Claim 23 and Figure 1, “a local queue having an input coupled to the local input node and further having an output coupled to a second input of the multiplexer”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jeddeloh, specifically an arbitration packet control to perform a packet protocol and Cheung specifically using a non-linear function with specific values into the method of Ziegler to take advantage on applying a decision based on input and using an implemented value to request an access delays because it will reflect the congestion for forward transmission.

As per Claim 4 the rejection of Claim 3 is incorporated and Cheung further discloses: wherein the power-function of the average number of packets in the local input queues includes a power of the average number of packets in the local input queue multiplied by a proportionality constant, wherein the proportionality constant is less than one. (Column 8, lines 1-50, “Because of the limited number of bits available for the global request counter, the delays need to be estimated rather than be unambiguously determined by the GRC field. Hence, the multiplier 126 should incorporate a non-linear function of GRC(t), such as that shown in FIG. 7. The function can be implemented by a look-up table. Under light traffic loads, the fairness algorithm becomes unnecessary and the delays should be reduced to zero.”).
However Ziegler does not specifically disclose the “local input queue” and the “non-linear” function.
Jeddeloh discloses the “local input queue” See Claim 23 and Figure 1, “a local queue having an input coupled to the local input node and further having an output coupled to a second input of the multiplexer”.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jeddeloh, specifically an arbitration packet control to perform a packet protocol and Cheung specifically using a non-linear function with specific values into the method of Ziegler to take advantage on applying a decision based on input and using an implemented value to request an access delays because it will reflect the congestion for forward transmission.

As per Claim 5, the rejection of Claim 1 is incorporated and Ziegler further discloses: wherein the non-linear function of the average number of packets in the local input queues has a value of zero when the average number of packets in the local input queues has a value of zero. (Column 8, lines 1-50, “non-linear function of 
However Ziegler does not specifically disclose the “local input queue” and the “non-linear” function.
Jeddeloh discloses the “local input queue” See Claim 23 and Figure 1, “a local queue having an input coupled to the local input node and further having an output coupled to a second input of the multiplexer”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jeddeloh, specifically an arbitration packet control to perform a packet protocol and Cheung specifically using a non-linear function with specific values into the method of Ziegler to take advantage on applying a decision based on input and using an implemented value to request an access delays because it will reflect the congestion for forward transmission.

As per Claim 6, the rejection of Claim 1 is incorporated and Ziegler further discloses: wherein delaying sending the respective packet to each of the plurality of processing nodes by the delay time comprises limiting a maximum rate that the individual packets are distributed to the inputs of each of the plurality of processing nodes. (Par [0053], “In other example implementations, the source node may delay for a period of time before resending the request message. The delay may be useful for allowing time for the destination node to clear the condition that caused the original refusal. For example, if the refusal was due to the output queues being full, a delay may allow for data packets in the output queues to be output, thus creating empty space in the output queues.”).

As per Claim 7, the rejection of Claim 1 is incorporated and Ziegler further discloses: including storing, in a global queue, the individual packets of plurality of packets,
wherein distributing individual packets of the plurality of packets to the inputs of each of the plurality of processing nodes includes distributing the individual packets from the global queue to the local input queues of the respective processing nodes. (Par [0063], “destination node may examine the data field 426 of 
However Ziegler does not specifically disclose the “local input queue” and the “non-linear” function.
Jeddeloh discloses the “local input queue” See Claim 23 and Figure 1, “a local queue having an input coupled to the local input node and further having an output coupled to a second input of the multiplexer”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Jeddeloh, specifically an arbitration packet control to perform a packet protocol and Cheung specifically using a non-linear function with specific values into the method of Ziegler to take advantage on applying a decision based on input and using an implemented value to request an access delays because it will reflect the congestion for forward transmission.

As per Claims 8-20, being the method claims corresponding to the system claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further Ziegler discloses: (Par [0031]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Mayhew et al (US 2005/0195845) relates to Low cost implementation for a device utilizing look ahead congestion management, specifically determining and managing data packet queues designating to the appropriate queue to reduce complexity and allocation.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Ismalon (US 2010/0049770) relates to INTERACTIONS AMONG ONLINE DIGITAL IDENTITIES, specifically by observing respective behaviors between first and second users using an N-dimensional vector space.